Case 2:19-cv-02705-JTF-tmp Document1 Filed 10/16/19 Page1of6 PagelD1
My ee
RECEIVED
289 OCT 16 PM 1:07

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the
Western District of Tennessee

 

Division

Brenda Kay Leavy Case N
ase No.

 

(to be filled in by the Clerk's Office)

 

PlainghG)
(' Prite the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
pitease write “see attached” in the space and attach an additional
uecige with the full list of names.)
-y-

Jury Trial: (check one) [¥]¥es [_]No

FedEx Corporation

 

Defendant(s)
(- Write the full name of each defendant who is being sued. If the
n. ames of all the defendants cannot fit in the space above, please
wi rite “see attached™ in the space and attach an additional page
wi ith the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Brenda Kay Leavy
Street Address 5036 Overview Ridge Cove
City and County Memphis
State and Zip Code T™ 38141
Telephone Number (901) 495-3561
E-mail Address bkmeeks1 @att.net

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if mown). Attach additional pages if needed.

Page 1 of 6
Case 2:19-cv-02705-JTF-tmp Documenti Filed 10/16/19 Page 2of6 PagelD 2

_P “to Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

Name FedEx Corporation

Job or Title (if known) Amy Dudeck/Senior Attorney

Street Address 942 S. Shady Grove Rd

City and County Memphis :
State and Zip Code TN 38120 ~~
Telephone Number (901)818-8860

 

E-mail Address (if known) amy .dudeck@fedex.com

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Sueet Address
City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 6

ie
 

 

 

 

 

 

Case 2:19-cv-02705-JTF-tmp Documenti Filed 10/16/19 Page 3of6 PagelD 3
2 ‘to Se 7 (Rev. 12/16) Complaint for Employment Discrimination
c, Place of Employment
The address at which I sought employment or was employed by the defendant(s) is

Name FedEx Corporation
Street Address 90 FedEx Parkway (1st Floor Vertical)
City and County Collierville
State and Zip Code TN 38017
Telephone Number (901) 818-7510

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

[ ] Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VIT, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[] Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity

Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment

Opportunity Commission.)

Other federal law (specify the federal law):
Family Medical Leave Act (FMLA) interference and retaliation

 

O

Relevant state law (specify, if known):

 

CO

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 2:19-cv-02705-JTF-tmp Documenti Filed 10/16/19 Page4of6 PagelD4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Eve

Statenrent of Clainr

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check ail that apply):

HSOOOAO

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.
Other acts (specify): Retaliation for me exercising my rights under FMLA

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
jJederal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

October 4, 2018

 

C. I believe that defendant(s) (check one}:

CL]
v]

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

SUOOOOOO

race

 

color

 

gender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)
Breast Cancer

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
.

Case 2:19-cv-02705-JTF-tmp Documenti Filed 10/16/19 Page5of6 PagelID5

¥Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

liv.

W.,

| was a 26 year employee with FedEx Corporation, hired June 15, 1992. | was an Executive Administrative Assistant
to the VP of Human Resources (Karen Galambos) with no performance issues, no writeups, etc.. | was diagnosed
with breast cancer in early February 2073 and underwent surgery February 27 and did aggressive radiation April
2-30, 2018. | exercised my FMLA rights March16-June 13, 2018 (intermittment FMLA leave). During my FMLA leave
Karen started to denigrate my work and revoke my responsibilities. On October 4, | returned to work from vacation,
Karen called me into her office and informed me that my position was being elimited due to a staffing effectiveness
plan, effective October 5, 2018 (the next day) . The plan only included me. She said that the Department no longer
needed a dedicated Executive Administrative Assistant. Security confiscated my badge and and escorted me to the

parking lot.

(Note. As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equaf Empioyment Opportunity counseior regarding the defendant’s affeged discriminatory conduct

on (date)
February 15, 2018

B. The Equal Employment Opportunity Commission (check one):
has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date) 08/01/2019

Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

CJ 60 days or more have elapsed.
CJ less than 60 days have elapsed.

Relief.

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 2:19-cv-02705-JTF-tmp Documenti Filed 10/16/19 Page 6of6 PagelD 6

_P “ro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
| suffered wrongful and illegal termination through Karen Galambos on the basis of my disability (breast cancer), interference
with my rights under the FMLA, and retaliation for exercising my FMLA rights. This wrongful and illegal termination has caused
me substantial hane financially. J cule like to be made inhale This inaudas hack nay, front pay, annlopemant hanaits and
compensatory damages in the amount of $500,000.

 

WI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: [( 6/16 [14

Signature of Plaintiff pb We rote Kv LH he hy

Printed Name of Plaintiff | Brenda Kay Leavy 7 g

 

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

Page 6 of 6
